Citation Nr: 0722993	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-07 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right hip condition.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder.

3.  Entitlement to restoration of a 10 percent rating for a 
lesion of the left parietal lobe of the brain.

4.  Entitlement to service connection for right sided 
numbness with possible multiple sclerosis.

5.  Entitlement to service connection for vertigo.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington which, in pertinent part, reduced the 
evaluation assigned for the veteran's service-connected 
lesion of the left parietal lobe of the brain ("brain 
lesion") from 10 percent to zero percent, effective July 1, 
2003; denied the veteran's claims for service connection for 
right sided numbness with possible multiple sclerosis and for 
vertigo, and determined that, since new and material evidence 
had not been received, the application to reopen previously 
denied claims for service connection for a right hip 
condition and for post-traumatic stress disorder (PTSD) were 
denied.  

In October 2003, the veteran filed a claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  

In a January 2005 rating decision, the RO denied the 
veteran's increased rating claims for chondromalacia of the 
right knee, myofascial thoracic pain syndrome of the right 
shoulder, major depression, migraine headaches, a history of 
mild uterine cervical dysplasia, asthma, and irritable bowel 
syndrome, and also denied her TDIU claim.  There is no 
subsequent correspondence from the veteran or her service 
representative expressing disagreement with this decision; 
thus, issues relating to increased ratings for chondromalacia 
of the right knee, myofascial thoracic pain syndrome of the 
right shoulder, major depression, migraine headaches, a 
history of mild uterine cervical dysplasia, asthma, and 
irritable bowel syndrome, and entitlement to TDIU are not in 
appellate status.  

In a May 2006 rating decision, the RO denied claims for 
service connection for left shoulder tendonitis, left 
shoulder bursitis, tinnitus, occasional blurred vision, and 
chronic lower back pain, and also determined that, since new 
and material evidence had not been received, a previously 
denied claim for service connection for hives would not be 
reopened.  There is no subsequent correspondence from the 
veteran or her service representative expressing disagreement 
with this decision.  Thus, issues relating to service 
connection for left shoulder tendonitis, left shoulder 
bursitis, tinnitus, occasional blurred vision, and for 
chronic lower back pain, and whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim for service connection for hives are not in 
appellate status.

The reopened claim for service connection for a right hip 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied the 
veteran's claims for service connection for a right hip 
condition and for PTSD; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence received since the December 1993 rating decision 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, and it does not raise a reasonable possibility of 
substantiating this claim.

3.  Evidence received since the December 1993 rating decision 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim for service connection for a right hip 
disability, it raises a reasonable possibility of 
substantiating this claim.

4.  The veteran's service-connected lesion of the left 
parietal lobe of the brain has resolved; multiple 
neurological examinations and diagnostic studies have ruled 
out a current diagnosis of a brain lesion; the medical 
evidence shows sustained improvement; there is no current 
disability or functional impairment attributable to a brain 
lesion.

5.  The veteran was treated during and after active service 
for complaints of right sided numbness and multiple sclerosis 
was suspected during this time but subsequent examinations 
ruled out a diagnosis of multiple sclerosis and the 
preponderance of the evidence is against a finding that the 
veteran has a current disability manifested by right-sided 
numbness that is linked to service.

6.  The evidence is at least in equipoise as to whether the 
veteran has benign positional vertigo that began during 
service.  


CONCLUSIONS OF LAW

1.  The December 1993 rating decision, which denied claims 
for service connection for a right hip condition and for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2006).

2.  Evidence received since the December 1993 rating decision 
is not new and material and the claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Evidence received since the December 1993 rating decision 
is new and material; thus, the claim of entitlement to 
service connection for a right hip disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  The criteria for restoration of a 10 percent rating for a 
lesion of the left parietal lobe of the brain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.20, 4.21, 4.27, 
4.31, 4.124a, Diagnostic Code 8099-8003 (2006). 

5.  Multiple sclerosis or a disability manifested by right 
sided numbness was not incurred in or aggravated by active 
service, nor may multiple sclerosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

5.  With application of the doctrine of reasonable doubt, 
benign positional vertigo was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January and August 2001, March 2003, September 2004, and 
March 2005 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the veteran was effectively informed to submit all 
relevant evidence in her possession and received notice of 
the evidence needed to substantiate her claims; the avenues 
by which she might obtain such evidence, and the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson¸19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, proper 
VCAA notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  Pelegrini II, at 119-20.  Here, the March 2003 VCAA 
notice was furnished to the veteran and her representative 
prior to the June 2003 RO decision that is the subject of 
this appeal.  The appealed claims were also subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
issued in October 2006.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The RO also provided the veteran and her representative with 
notice of the Dingess requirements in March 2006 but such 
notice was post-decisional.  As to the timing deficiency with 
respect to the Dingess requirements, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court 
(Court of Appeals for Veterans Claims), the burden shifts to 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

New and material evidence has not been received to reopen a 
claim for service connection for PTSD-that matter is further 
addressed in the remand below-and the claim for service 
connection for vertigo is granted by this Board decision.  
For reasons discussed in further detail below, the 
preponderance of the evidence is against the veteran's claims 
for restoration of a 10 percent rating for a brain lesion and 
service connection for multiple sclerosis and a disability 
manifested by right sided numbness, mooting the need for 
notice of a higher rating or effective date for these claims.  
The veteran was furnished an appropriate statement of the 
case, which included the applicable rating criteria, and, as 
noted above, the VCAA letter that she received included 
notice of what information or evidence was necessary to 
substantiate her claims.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claims by VA.  Under these 
circumstances, the presumption of prejudice raised by the 
untimely notice of the Dingess requirements is rebutted.

The Veterans Court also has held that the VCAA requires 
additional notice when a claimant seeks to reopen a 
previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Veterans Court held that VA must examine the 
basis for a denial of a previously disallowed claim and 
provide the veteran with notice of the evidence of service 
connection found lacking in the previous denial.  Here, the 
RO informed the veteran and her service representative in a 
March 2003 letter that new and material evidence was required 
to reopen her previously denied claim for service connection 
for PTSD.  The RO also advised the veteran and her service 
representative in the June 2003 rating decision that, to be 
considered new, the evidence must be submitted to VA for the 
first time and, to be considered material, the evidence must 
relate to an unestablished fact necessary to substantiate his 
claim.  The June 2003 rating decision further advised the 
veteran and her representative of the basis for the denial of 
her claim, namely the lack of objective evidence showing a 
diagnosis of PTSD that was related to active service.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, immediate post-service VA 
treatment records, including VA examination reports, and 
certain private treatment records, all of which were of 
record at the time of the last final denial of her claims for 
service connection for a right hip condition and for PTSD in 
December 1993.  The evidence also includes additional private 
treatment records that the veteran identified after she 
requested that her previously denied claims for service 
connection for a right hip condition and for PTSD be reopened 
in December 2002, and more recent VA medical records and 
private treatment records.  There is no indication of any 
additional relevant evidence that has not been obtained.  In 
this regard, the Board notes that, although the veteran 
notified VA in April 2006 that she had additional information 
or evidence to submit in support of her claims, no additional 
information or evidence has been submitted.  The veteran also 
was offered the opportunity to testify in support of her 
claims at a Board hearing, although she declined to do so.  

As to the duty to provide an examination or medical opinion, 
the Board notes that the veteran was provided with a 
September 2004 VA examination which showed that her service-
connected brain lesion had resolved.  There are also reports 
of additional examinations and diagnostic studies that rule 
out a current brain lesion.  Thus, the record shows sustained 
improvement, within the meaning of the applicable law, to 
include 38 C.F.R. § 3.344, which supports a reduction from 10 
percent to zero percent, for the veteran's history of a 
lesion of the left parietal lobe of the brain.  The Board 
also finds that the recent examination reports and other 
medical records rule out a current diagnosis of multiple 
sclerosis and do not contain any competent medical opinion 
linking the veteran's claimed disability manifested by right 
sided numbness to active service.  Under such circumstances, 
there is no duty to provide another examination or a medical 
opinion with respect to the claims for service connection for 
multiple sclerosis or a disability manifested by right-sided 
numbness.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 
e.g., Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
evidence is adequate to resolve the veteran's claims for 
restoration of a 10 percent rating for a brain lesion and 
service connection for multiple sclerosis and a disability 
manifested by right sided numbness.  (The instant decision 
grants the claim for service connection for benign positional 
vertigo.)  

With respect to the veteran's new and material evidence 
claims, as the instant decision reopens the claim for service 
connection for a right hip disability and it is further 
addressed in the remand below, no further discussion with 
respect to the duty to assist is required in this decision.  
As to the PTSD claim, the Board notes that VCAA does not 
require that a claim be reopened where no new and material 
evidence has been received.  As explained in more detail 
below, no such evidence has been received.  Thus, there is no 
duty to provide another examination or a medical opinion with 
regard to the veteran's PTSD claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard, supra.

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed her 
request to reopen previously denied claims for service 
connection for a right hip condition and for PTSD on 
December 20, 2002, the amended or current version of 
38 C.F.R. § 3.156(a) is applicable to this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  38 C.F.R. § 3.304(f) (2006); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).  

A review of the claims file shows that the RO denied the 
veteran's claims for service connection for a right hip 
condition and for PTSD in December 1993.  The veteran was 
notified of this decision that same month.  She did not 
initiate an appeal of this decision.  Thus, the December 1993 
decision became final.  38 U.S.C.A. § 7105 (West 2002).

The evidence of record at the time of the December 1993 
rating decision, which denied service connection for a right 
hip condition and for PTSD, consisted of the veteran's 
service medical records, private hospitalization records from 
June and July 1992, a September 1992 letter from H.H., LMFCC 
(initials used to protect privacy), a letter received in 
October 1992 from C.B.A., PhD, and a report of VA psychiatric 
examination in October 1992.

As the RO noted in the December 1993 rating decision, the 
veteran's service medical records show treatment beginning in 
1989 for a depressive disorder.  The veteran was hospitalized 
for 5 days following a suicide attempt in September 1989.  On 
admission, she reported an actual suicidal plan that she had 
partially carried out.  She also described symptoms of major 
depression.  The assessment was a suicide attempt and major 
depression.  While hospitalized, the veteran reported painful 
memories from severe sexual molestation by her father from 
ages 8 to 13.  She also reported increasing flashbacks and 
memories of sexual abuse which contributed to her thoughts of 
suicide.  Mental status examination of the veteran showed 
good eye contact, an appropriate affect with occasional 
tearfulness, unremarkable speech and motor activity, no 
auditory or visual hallucinations, logical and coherent 
thought processes, no suicidal, homicidal, or paranoid 
ideation, and no apparent delusions.  The in-service examiner 
concluded that the veteran had intermittent and subjective 
symptoms of depression and sleep disturbance which did not 
meet the criteria for major depression or adjustment 
disorder.  The veteran's current Global Assessment of 
Functioning (GAF) score was 70-90, indicating some mild 
symptoms, and 78-90 in the last year, indicating transient 
symptoms.  The admission diagnosis was adjustment disorder 
with depressed mood, and the discharge diagnosis was 
depressive disorder, not otherwise specific.

Following her hospital discharge, on outpatient treatment in 
October 1989, the veteran reported stressors that included 
her husband's deployment and medical condition, problems with 
her stepson, and difficulty sleeping.  Mental status 
examination of the veteran showed that she was angry and 
irritable with no formal thought or mood disorder and no 
suicidal or homicidal ideation.  The impression was 
adjustment disorder with mixed emotional features.

On outpatient treatment on February 15, 1990, the veteran 
complained of increased problems "coping."  A history of 
adjustment disorder and depression was noted.  The veteran 
reported feeling suicidal in the past but denied any current 
suicidal ideation.  Objective examination showed poor eye 
contact, tearfulness, and intact thought processes.  The 
assessment was depression and adjustment disorder.  

On outpatient treatment on February 20, 1990, the veteran 
reported receiving outpatient mental health treatment and an 
improvement in her depression and problems with sleep.  
Objective examination showed a definite improvement in her 
affect.  The assessment was improving depression.  This 
assessment was unchanged following outpatient treatment in 
May 1990.  Following outpatient treatment in April 1990, the 
assessment was clinical depression.

In April 1991, the veteran was given 30 days of convalescent 
leave due to "significant family stress" and feeling 
"emotionally drained."  Following her convalescent leave, 
on outpatient treatment in May 1991, the veteran was 
improved.

The veteran was admitted to an emergency room with complaints 
of shooting pain in the right hip in July 1991.  Her right 
hip pain radiated in to the right leg and made her unable to 
walk.  Physical examination showed a full range of motion in 
the right hip except on full flexion which caused pain, a 
very tender right sacroiliac joint, and negative straight leg 
raising bilaterally.  The assessment was right sacroiliac 
joint pain.

On follow-up outpatient treatment later in July 1991, the 
veteran complained of burning pain in her right hip.  
Objective examination showed tenderness to palpation in the 
sacroiliac joint area.  The assessment was low back pain.

The veteran was found disqualified for reenlistment in 
December 1991 due to her psychiatric problems.  At that 
examination, the in-service examiner stated that the veteran 
had been molested as a child.  In a lengthy medical history 
attached to this examination, the veteran stated that she was 
under stress from her job and was receiving psychological 
treatment for problems related to childhood abuse.  She also 
reported attempting suicide and experienced depression.

In a Memorandum dated on December 19, 1991, the Senior Flight 
Surgeon at the U.S. Naval Hospital in Lemoore, California, 
notified the veteran's commanding officer that she had been 
released to full duty in September 1989 after an episode of 
suicidal ideation and that she continued to experience 
significant family stress on active service.  This physician 
stated that the veteran was not fit for duty because "The 
psychiatry issues have yet to be worked out."  

On psychiatric consultation in January 1992, the veteran 
complained of recent suicidal ideation.  A history of 
childhood abuse, adjustment disorder with mixed emotional 
features, and depressive disorder was noted.  The provisional 
diagnoses were childhood abuse and a history of adjustment 
disorders and depressive disorders.  Mental status 
examination of the veteran showed that she was tearful with 
normal motor skills and speech, a frustrated mood, a 
dysphonic effect, no suicidal or homicidal ideation, 
delusions, or hallucinations, a grossly intact memory and 
concentration, and fair judgment and insight.  Following 
psychiatric examination, the diagnoses were depressive 
disorder, not otherwise specific.

Following outpatient treatment on April 1, 1992, the 
assessment included depressive disorder, not otherwise 
specific.  On outpatient treatment on April 7, 1992, the 
veteran reported that her mood had improved and her stress 
had decreased since her decision to accept early retirement 
from the Navy by June 1992.  

A review of the veteran's post-service private 
hospitalization records that were of record at the time of 
the December 1993 rating decision shows that she was 
hospitalized in June and July 1992 after threatening to kill 
herself.  She reported suffering from depression for several 
years that had become extremely severe over the past several 
months after her mother died.  Mental status examination of 
the veteran showed that she was alert and oriented with no 
overt confusion, intact memory, a significant history of 
impulsivity and outbursts of temper, a tendency to be rather 
obsessive, some deficits of memory of childhood abuse, a very 
constricted affect, a very depressed mood, a paucity of 
thought content, and a slowing of thought processes.  She was 
moderately suicidal on admission.  While hospitalized, 
psychological testing showed moderate to severe depression.  
The private examiner stated that the veteran's PTSD was 
secondary to her history of molestation.  The veteran's 
highest GAF score in the past year was 70 and her GAF score 
on discharge was 60, indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The discharge diagnoses included PTSD from childhood 
molestation.  

In her September 1992 letter, H.H., LMFCC stated that she had 
seen the veteran for weekly outpatient psychotherapy since 
June 1992 and was treating her for depression and PTSD.  In a 
letter date-stamped as received at the RO in October 1992, 
C.B.A., PhD (Dr. C.B.A.), stated that the veteran suffered 
from severe sexual, verbal, and physical molestation as a 
child.  As a consequence of her "traumatic and exceedingly 
difficult times", Dr. C.B.A. concluded that the veteran 
suffered from severe PTSD and impulsive expression of anger.

On VA general medical examination in October 1992, the 
veteran complained of right hip pain.  She reported suddenly 
developing a pain in her right buttock on prolonged standing 
or walking for long periods of time.  Her history included 
severe pain in her buttock and a diagnosis of sacroiliacitis.  
She reported being limited in her sporting activities 
secondary to hip and knee pain.  Physical examination showed 
straight leg raising in the hips to 95 degrees bilaterally 
with no evidence of tenderness to palpation over the hip or 
sacroiliac joints.  X-rays of the right hip were 
unremarkable.  The VA examiner stated that, although the 
veteran had multiple complaints, she "does not appear to be 
disabled at this time."  

On VA psychiatric examination in October 1992, the veteran 
complained of depression.  She dated her depression to 1977 
or 1978 during her first marriage, which she characterized as 
an abusive relationship that ultimately failed.  She reported 
2 psychiatric hospitalizations.  She also reported a tendency 
to become suicidal without medication.  Her appetite and 
motivation were diminished, she had no energy, and her sleep 
was interrupted.  She reported childhood abuse.  Mental 
status examination of the veteran showed vocabulary and 
mental agility that were within normal limits, an appropriate 
affect, a depressed mood, suicidal thoughts without a 
specific plan or intention, some fatigue, anhedonia, and 
insomnia, no auditory or visual hallucinations or ideas of 
reference, no loosening of associations, and no evidence of 
paranoid or grandiose delusions.  The veteran's current GAF 
score was 52, indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The diagnosis was a major depressive episode.

The pertinent evidence added to the record since the December 
1993 rating decision consists of VA medical records.

A review of the more recent VA medical records shows that, on 
outpatient treatment in April 2000, the veteran was 
depressed.  The diagnosis was neurotic depression.  The 
veteran received routine VA outpatient mental health 
treatment in 2001 and 2002 and in 2004 for major depressive 
disorder.  For example, on outpatient treatment in August 
2002, it was noted that the veteran had recently relocated 
and wanted to reestablish care with VA for her moderate 
recurrent major depressive disorder.  

On VA (fee-based) psychiatric examination in April 2003, the 
veteran complained of worsening depression in the last 2 
years.  The VA examiner reviewed the veteran's service 
medical records and claims file.  Mental status examination 
of the veteran showed that she was very anxious and uneasy 
with pressured speech, no panic attacks, obsessional 
thinking, generally normal thoughts processes, some reported 
delusions, impaired abstract thinking, intact memory, and no 
suicidal or homicidal ideation.  The VA examiner stated that 
"there are moments when [the veteran] does experience some 
psychotic symptoms, but they are not consistent and they are 
not present all the time."  The veteran's GAF score was 50, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included recurrent severe major depressive disorder with 
psychotic features.

On outpatient treatment in August 2004, it was noted that the 
veteran had mild depression with insomnia and no thought 
disorder.

The veteran complained of problems with her mood on VA 
outpatient treatment in September 2004.  Her mood was 
characterized by depression, poor sleep and appetite, absence 
of libido, and irritability.  Mental status examination of 
the veteran showed logical thoughts, normal speech, no 
suicidal or homicidal ideation, a euthymic mood, a broad 
affect, and good insight and judgment.  The diagnoses 
included PTSD secondary to childhood abuse.

On VA outpatient treatment in October 2004, the veteran 
complained of chronic right hip pain.  She reported an in-
service injury to her right hip.  She stated that she had not 
experienced any hip symptoms until 1-2 years earlier and that 
her hip pain had become much more severe in the past few 
months.  Walking for 30 minutes a day caused significant 
pain.  Her pain was located in the right groin, the side of 
her right hip, and in her right buttock.  Physical 
examination of the right hip showed a full range of motion, 
no tenderness to palpation with flexion, internal or external 
rotation, and marked tenderness to palpation over the greater 
trochanter.  The assessment included chronic right hip pain 
with a suggestion of trochanteric bursitis.  

On VA outpatient psychiatric treatment in December 2004, the 
veteran reported decreased irritability and depression and 
improved sleep.  Mental status examination of the veteran 
showed normal speech, logical thoughts, no suicidal or 
homicidal ideation, a euthymic mood, a broad affect, and a 
good mood.  The diagnoses included PTSD secondary to 
childhood abuse.

              Analysis of Application to Reopen Claims for 
Service Connection

                                                            
PTSD

The Board notes at the outset that service connection is in 
effect for depression and it is rated as 40 percent 
disabling.  With respect to PTSD, while the additional 
evidence in question is new, it cannot be regarded as 
material evidence because, even when considered with previous 
evidence of record, it does not show that the veteran 
currently has a diagnosis of PTSD that is related to active 
service or any incident of service.  As the RO noted in the 
December 1993 rating decision, the medical evidence 
addressing PTSD that was of record at the time of this 
unappealed decision linked this diagnosis the veteran's 
reported history of childhood abuse.  See Discharge Summary 
dated July 3, 1992; see also letter from Dr. C.B.A. date-
stamped as received by VA on October 14, 1992.  Although the 
veteran continues receiving mental health treatment for PTSD, 
her post-service VA examiners have repeatedly linked PTSD to 
her reported history of childhood abuse-which is consistent 
with the medical evidence of record at the time of the 
unappealed December 1993 rating decision-and they have not 
shown that PTSD is related in any way to active service.  
That is, the additional evidence in question does not provide 
an unestablished fact necessary to substantiate the claim for 
service connection for PTSD.  The Board finds that the added 
evidence does not raise a reasonable possibility of 
substantiating the claim for service connection for PTSD.

Based on the foregoing, the Board concludes that none of the 
newly received evidence is both new and material evidence.  
38 C.F.R. 3.156(a).  Accordingly, the application to reopen 
the claim for service connection for PTSD must be denied.

                                                             
Right Hip

The veteran's service medical records show that she was 
evaluated for complaints of right hip pain while on active 
duty.  The other evidence on file at the time of the December 
1993 RO decision denying service connection included post-
service medical records which were negative for a diagnosis 
of a right hip disability.  The evidence received since that 
RO decision shows that the veteran has received treatment for 
right hip pain and while it was reported in October 2004 that 
a diagnosis of trochanteric bursitis of the hip was 
suggested, in addition to the chronic and recurrent 
complaints of right hip pain, clinical evaluation at that 
time showed marked tenderness of the right hip region.  The 
Board finds that the additional evidence in question shows 
continuity of symptomatology and as likely as not a current 
diagnosis; it provides an unestablished fact necessary to 
substantiate the claim for service connection for a right hip 
condition.  While the record continues to be devoid of 
competent evidence linking the disability in question to 
service, given the time frame here, with right hip pain 
evident during service, immediately after service and in 
recent years and with an apparent current diagnosis, the 
Board finds that the added evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for a right hip disability.  38 C.F.R. 3.156(a).  
Accordingly, the claim for service connection for a right hip 
condition is reopened.  This matter is further addressed in 
the remand below.

Restoration of a 10 Percent Rating for a Brain Lesion

Where a disability rating has been continued for at least 5- 
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full and complete depiction of the level of 
disability.  Likewise, ratings on account of disease subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except where clearly warranted.  Where 
there has been a change in diagnosis, consideration is 
further warranted as to whether that change represents no 
more than a progression or severity, or even an independent 
disease entity.  See 38 C.F.R. § 3.344(a).

In interpreting various examination reports of record, these 
reports must be interpreted in light of the entire medical 
history, reconciling any contrary findings into a consistent 
picture.  See 38 C.F.R. § 4.2.  Any change that is made in 
the previous diagnosis or etiology should also be considered, 
with the goal of reconciliation or continuance of the 
previous diagnosis or etiology of record.  See 38 C.F.R. § 
4.13.

The basis of disability evaluations over an extended period 
of time encompasses consideration of the extent of functional 
impairment, including the ability to function under the 
ordinary conditions of life and work.  See 38 C.F.R. § 4.10.

If doubt remains after review and consideration of the record 
then the rating in effect should be continued.  See 38 C.F.R. 
§ 3.344(b).  The determination in a reduction in rating case 
must include the proper application as to the standard of 
proof, and the applicable standard may not be reversed so as 
to effectively require the veteran to prove by a 
preponderance of the evidence that he/she is entitled to the
former rating (prior to reduction in rating).  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993).  See also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

The procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Preliminarily, a rating proposing the reduction 
or discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level. If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the veteran's 
left parietal lobe of the brain ("brain lesion") is rated 
by analogy to 38 C.F.R. § 4.124a, Diagnostic Code 8099-8003.  
See 38 C.F.R. §§ 4.27, 4.124a, Diagnostic Code 8099-8003.  A 
minimum evaluation of 10 percent disabling is available under 
Diagnostic Code 8099-8003 for residuals of benign organic 
diseases of the central nervous system.  

On VA brain and spinal cord examination in January 2001, the 
VA examiner noted that the veteran had brought with her a 
copy of a magnetic resonance imaging (MRI) scan of her brain 
dated in November 2000.  The VA examiner stated that this MRI 
showed a normal brain with no lesions.  The VA examiner 
concluded that there was no significant abnormality on the 
November 2000 MRI scan of the veteran's brain and 
specifically there was no left parietal lesion in her brain.

On the basis of this VA examination report, the RO proposed 
to reduce the evaluation of the veteran's service-connected 
brain lesion from 10 percent to zero percent in a December 
2002 rating decision.  A June 2003 RO decision reduced the 
rating to zero percent.

In an August 2003 statement, the veteran disagreed with the 
reduction of the rating for her service-connected brain 
lesion from 10 percent to zero percent.

On VA (fee-based) examination in April 2003, the veteran 
complained of pain that started at the base of her skull and 
moved upward to her temporal regions.  She had an "attack" 
of this pain once a day and denied any history of dizziness 
or cerebrovascular accidents.  She had no specific functional 
impairment as a result of this lesion and had not lost any 
work because of it.  Neurological examination was normal.  
The assessment included lesion of the left parietal lobe of 
the brain that was resolved.

On the basis of the April 2003 VA examination report, in the 
currently appealed rating decision, the RO reduced the 
evaluation assigned to the veteran's service-connected brain 
lesion to zero percent disabling effective July 1, 2003.

On VA examination in September 2004, the VA examiner noted 
that, although an MRI in the past had shown a left parietal 
mass, the most recent MRI in June 2004 showed that the mass 
was gone.  The veteran denied suffering from a seizure 
disorder.  She reported experiencing blurred vision, pounding 
headaches, and vertigo as a result of her claimed brain 
lesion.  She also suffered from dizziness as often as twice a 
day.  The veteran reported that she was unable to work as a 
result of her brain lesion and was not working when she 
developed this condition.  Neurological examination was 
normal.  The VA examiner stated that the veteran had retired 
due to severe vertigo.  The VA examiner concluded that the 
veteran's lesion of the left parietal lobe of the brain was 
resolved.

It warrants preliminary mention that the RO afforded the 
veteran 60 days to contest the proposed reduction through 
additional evidence and opportunity to be heard, and that 
through the decision effectuating the reduction assigned as 
an effective date for the reduction to zero percent, 
consistent with the specified timeframe.  Hence, there was 
compliance with the procedural due process requirements of 38 
C.F.R. § 3.105(e) for reduction in compensation. 

The Board finds that the overwhelming preponderance of the 
evidence is against restoration of a 10 percent rating for 
the veteran's service-connected lesion of the left parietal 
lobe of the brain because medical and radiological evidence 
of record dated in recent years shows that the lesion has 
completely resolved.  That is; there is no competent evidence 
of a current brain lesion.  As noted above, the minimum 
evaluation of 10 percent disabling is available under an 
analogous rating for residuals of benign organic diseases of 
the central nervous system.  However, the evidence of record 
warrants the conclusion that sustained improvement has been 
demonstrated as several examinations, to include an MRI 
studies, have unequivocally ruled out a current brain lesion.  
Upon a VA brain and spinal cord examination in January 2001, 
the examiner noted that an MRI dated in November 2000 showed 
no left parietal lesion in the veteran's brain.  The April 
2003 VA examiner specifically concluded that the lesion of 
the left parietal lobe of the brain had completely resolved.  
The September 2004 VA examiner arrived at the same conclusion 
and cited a normal MRI study in June 2004 in support of the 
opinion that the lesion was resolved.  There is no competent 
evidence dated since January 2001 that indicates otherwise.  
With substantial and repeated evaluations showing no current 
disability, the reduction of the 10 percent rating to zero 
percent was proper.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to support restoration of a 10 percent rating for the 
veteran's service-connected history of a brain lesion.  

Service Connection for Multiple Sclerosis or a Disability 
Manifested by 
Right Sided Numbness and Vertigo 

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307, 3.309. (Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, the minimum rating for multiple 
sclerosis is 30 percent.)

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran filed a claim for service connection for vertigo 
in December 2000.  After she failed to report for VA 
examination in May 2002, her claim for service connection for 
vertigo was denied in a December 2002 rating decision.  Later 
that same month, in December 2002, the veteran filed a claim 
for service connection for right sided numbness with possible 
multiple sclerosis in December 2002.

A review of the veteran's service medical records indicates 
that she was treated during active service for complaints of 
dizziness and right sided numbness.  

On an undated "Dizziness Questionnaire" in the veteran's 
service medical records, she reported that she first 
experienced dizziness in June or July 1990.  She stated that 
vertigo may have caused her dizziness.  She described 
lightheadedness, nausea, a feeling of pressure in her head, 
headache, fainting, a tendency to fall to the right, and a 
sensation that "the room moves."  The veteran also reported 
losing her balance when walking, veering to the right, and 
blurred vision.  She had been tested for multiple sclerosis 
due to right sided numbness.

On outpatient treatment on September 7, 1990, the veteran 
complained of cervical pain, right chest wall pain, right 
facial numbness, intermittent vertigo, and right leg 
weakness.  She denied any bowel or bladder dysfunction.  
Objective examination showed decreased sensation in the right 
face, arm, and leg, and trace diffuse weakness in the right 
leg on strength testing.  The assessment was rule-out 
multiple sclerosis versus a neoplasm.

The veteran complained of a feeling of fullness in the left 
ear on outpatient treatment on September 25, 1990, and also 
complained of several dizzy episodes.  The assessment was 
dizziness of questionable etiology.

On outpatient treatment in October 1990, the veteran 
complained of recent nausea and vomiting which had resolved 
and continued loose stools.  She denied any fever or chills.  
The impressions included possible multiple sclerosis, 
although the in-service examiner stated that this diagnosis 
was unlikely.  

Following neurophysiology examination later in October 1990, 
the in-service examiner found normal conduction along the 
central visual pathways, central auditory pathways, and the 
posterior columns and somatosensory pathways.  Following 
neurology examination in October 1990, the assessment was 
that the veteran's symptoms and physical examination were 
suspicious for demyelinating disease.

A review of a Medical Board Report in October 1990 shows that 
the veteran had a 5 year history of low back pain, numbness 
or the right side of her body, including her face, 
intermittent dizziness for the past year, blurred vision in 
the right eye, and a right-sided headache associated with 
nausea and vomiting.  She denied any bowel or bladder 
incontinence.  Her history was negative for a headache or 
demyelinating disease.  Physical examination was unremarkable 
with intact visual fields, dissociated nystagmus on the right 
eye, and decreased sensation on the right.  The diagnosis was 
possible demyelinating disease, which did not exist prior to 
enlistment.  

The veteran complained of worsening hearing and tinnitus in 
the right ear and pain in the right palmar area between the 
ring and little finger on outpatient treatment in February 
1991.  Objective examination showed clear tympanic membranes 
bilaterally and mild tenderness to palpation at the 4th and 
5th joint spaces in the right palm.  A hearing test was 
within normal limits.  The assessment included demyelinating 
disease and objective vertigo.

On outpatient treatment in June 1991, the veteran complained 
of a history of episodic intermittent vertigo that had lasted 
for 2 years.  She experienced vertigo once a month that 
lasted up to 15 minutes per episode.  Physical examination 
was essentially normal.  Audiology examination showed normal 
hearing.  The impression was that the temporomandibular joint 
(TMJ) was a strong possibility as the cause of the veteran's 
symptoms.

On outpatient treatment in September 1991, the veteran stated 
that her right sided numbness had "subsided quite a bit" 
and was "for the most part resolved" following 1 year of 
limited duty for "possible multiple sclerosis."  She 
experienced an episode of dizziness every 1-2 months for 
30-45 minutes.  She also continued to experience generalized 
fatigue and occasional blurred vision in the right eye.  She 
denied any double vision or focal weakness.  Physical 
examination showed normal cranial nerves, motor strength, 
cerebellar function, and gait.  The assessment was no 
evidence of demyelinating disease on physical examination.

On VA general medical examination in October 1992, the 
veteran complained of a small amount of numbness on the right 
side of her face near her lip and some numbness on a small 
area of her lateral thigh.  She reported being evaluated for 
the possibility of multiple sclerosis in 1989 due to her 
complaints of fatigue and weakness.  At that time, the 
veteran stated that she was experienced numbness down her 
right side and generalized fatigue.  She stated that she had 
been informed that she did not have multiple sclerosis, 
although no definitive diagnosis was ever made.  As noted 
above, the VA examiner concluded that the veteran was not 
disabled or suffering from discomfort.

On VA examination in September 1993, the VA examiner stated 
that she had reviewed the veteran's claims file.  This 
examiner noted that the veteran had been evaluated during 
active service for a possible multiple sclerosis-like 
syndrome.  Following extensive evaluation and a 1-year period 
of observation, no evidence of multiple sclerosis had been 
found.  The VA examiner concluded that this was in accord 
with her initial evaluation of the veteran in October 1992, 
when she noted that, although the veteran had multiple 
complaints, she was not disabled or suffering from any 
discomfort.  The VA examiner also determined that the veteran 
"did not appear to have been disabled or suffered any 
significant injury" during active service.  Finally, the VA 
examiner concluded that the veteran did not "exhibit any 
evidence of any disability at this time."

On VA outpatient treatment on November 17, 2000, the veteran 
complained of vertigo.  Her history included problems with 
vertigo approximately 10 years earlier which were short-lived 
after a few weeks' time.  A recent MRI of the head had been 
negative.  She reported 3 to 4 episodes of vertigo which she 
described as the room spinning around her while she was at 
work.  The assessment was benign positional vertigo.  

The veteran complained of episodes of dizziness on VA 
outpatient treatment on November 22, 2000.  She experienced 
vertigo in service and had a negative MRI.  She currently 
experienced vertigo for a few seconds or minutes and denied 
any nausea or vomiting.  The impression was probable benign 
paroxysmal positional vertigo.  

On VA outpatient treatment on November 29, 2000, the VA 
examiner noted that a recent audiogram had shown excellent 
and equal hearing with 100 percent speech discrimination 
scores bilaterally.  The veteran reported that, after 
repeating the maneuver that made her dizzy several times, she 
became less dizzy.  The VA examiner stated that this was 
typical of benign paroxysmal positional vertigo and 
recommended that the veteran return to work.

In a statement on a December 2000 VA Form 21-4138, the 
veteran contended, "My equilibrium is 'off balance' for 
longer periods and my vertigo episodes are more frequent and 
are lasting longer."

VA brain and spinal cord examination in January 2001 showed 
vertigo during changes in position on the examination table, 
with a swirling sensation and a tendency to list to the 
right.  The VA examiner's findings included no sign of 
multiple sclerosis or demyelinating syndrome.  Benign 
positional vertigo was also noted.

On VA (fee-based) examination in April 2003, the veteran 
denied any history of dizziness.  Neurological examination 
was normal.  The VA examiner concluded that the veteran's 
demyelinating disease was resolved.

The veteran reported on an October 2003 VA Form 21-8940 that 
she had experienced vertigo for 15-20 years and "it 
continues to occur regularly intermittently throughout the 
year."

On VA examination in September 2004, the veteran reported 
experiencing vertigo as a result of her claimed brain lesion 
and suffered from dizziness as often as twice a day.  The 
veteran reported that she was unable to work due to her 
vertigo and needed someone with her while driving in case she 
had an attack of vertigo.  Neurological examination and motor 
function were normal.  The VA examiner stated that the 
veteran's reported severe vertigo had caused her to retire.  
The impressions included possible demyelinating syndrome, 
resolved.

On private outpatient treatment in March 2005, the examiner 
noted that, apparently, the veteran had not been able to work 
or had not felt that she had been able to work because of her 
intermittent vertigo.  The private examiner also noted that 
the veteran's vertigo "has been asymptomatic for quite some 
time."  

On VA outpatient treatment in March 2006, the veteran 
reported that her vertigo was decreasing in frequency.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
multiple sclerosis or a disability manifested by right sided 
numbness.  Initially, the Board notes, while the medical 
evidence is conflicting, multiple sclerosis or demyelinating 
disease was at least suspected during service and diagnosed 
within 7 years of active duty.  Right-sided t numbness was 
also reported during this time.  However, as explained in 
more detail below, examinations and diagnostic studies 
performed in recent years have ruled out a current diagnosis 
of multiple sclerosis or demyelinating disease and there is 
no competent medical opinion linking a current disability 
manifested by right sided numbness to service.  As such, 
service connection is not warranted on a direct or 
presumptive basis for either claimed disability.  However, 
service connection for benign positional vertigo is warranted 
as the medical evidence shows that this latter disability 
began during service and there is ample competent evidence of 
continuity of symptomatology coupled with a current diagnosis 
of benign positional vertigo.

The veteran's service medical records show that she was 
treated on several occasions for complaints involving 
unspecified numbness on her right side.  Although a diagnosis 
of possible multiple sclerosis (or demyelinating disease) was 
considered in earlier in-service treatment, there was no 
evidence of demyelinating disease on physical examination in 
September 1991, almost a year before her separation from 
service in June 1992.  Service medical records also show that 
the veteran was treated during active service for dizziness 
of questionable etiology in September 1990 and was diagnosed 
with objective vertigo in February 1991.  However, on VA 
general medical examination in October 1992, a few months 
after the veteran's service separation, the VA examiner 
concluded that, although she complained of right-sided 
numbness with possible multiple sclerosis and vertigo, the 
veteran was not disabled by any of her claimed medical 
conditions.  This VA examiner subsequently concluded in 
September 1993 that there was no evidence of either right-
sided numbness with possible multiple sclerosis or vertigo 
that was disabling or resulted in any significant injury 
during or after the veteran's active service.  This VA 
examiner also stated in September 1993 that, despite the 
veteran's multiple complaints, there was no evidence that she 
experienced any disability from these claimed conditions.  
Subsequent VA examinations in April 2003 and September 2004 
ruled out a current diagnosis of demyelinating disease.  The 
VA examiner also determined in March 2005 that the veteran's 
claimed vertigo had been asymptomatic "for quite some 
time", although the veteran has indicated instatements in 
recent years that she has continued to experience episodes of 
vertigo.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

The veteran is competent to state whether she had problems 
with her balance or numbness in her right side; her medical 
records are replete with such complaints.  However, as a lay 
person, the veteran is not competent to diagnose multiple 
sclerosis or a disability manifested by right-sided numbness.  
Accordingly, her lay statements with respect to a diagnosis 
of either disability are entitled to no probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for multiple sclerosis and a disability 
manifested by right-sided numbness.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As to the veteran's vertigo, the record is replete with 
complaints of such during service and over the years since 
the veteran's separation from active duty.  There is medical 
evidence of a current diagnosis of benign positional vertigo.  
There is lay and medical evidence of continuity of 
symptomatology.  The Board finds that the evidence supports 
the claim for service-connection for benign positional 
vertigo. 38 C.F.R. § 1110, 1131; 38 C.F.R. § 3.303; Voerth, 
supra; Savage, supra. 


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
PTSD is denied.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
right hip disability is granted.

Entitlement to restoration of a 10 percent rating for a 
lesion of the left parietal lobe of the brain is denied.

Entitlement to service connection for multiple sclerosis or a 
disability manifested by right-sided numbness is denied.

Entitlement to service connection for benign positional 
vertigo is granted.


                                                          
REMAND

As the veteran's claim for service connection for a right hip 
disability has been reopened, further consideration of such 
claim by the RO is required on a de novo basis, following 
appropriate VCAA notice and the conduct of any and all 
development deemed necessary in order to determine whether or 
not a right hip disability was incurred in service.

The RO must ensure compliance with VCAA's duty to notify the 
veteran, codified in 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  Also, during the 
pendency of this appeal, in March 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be furnished to the veteran that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if his claim for 
service connection addressed in this remand is granted.  That 
notice must also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

As there is medical evidence of right hip pain during service 
and over the years since the veteran's separation from active 
duty, along with an apparent current diagnosis of a right hip 
disability manifested by pain and marked tenderness, the 
Board finds that a VA examination that includes an opinion 
addressing the contended nexus is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In view of the foregoing, the reopened claim of service 
connection for a right hip disability is REMANDED for the 
following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
claim of entitlement to service 
connection for a right hip disability.  
The veteran must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

The RO's VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disability at issue , as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  All medical evidence pertinent to the 
issue of service connection for a right 
hip disability, to include treatment 
records not already of record, must be 
obtained for inclusion in the veteran's 
claims folder.

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
right hip disability that may be present.  
The claims folder must be furnished to 
the clinician for use in the study of 
this case.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, the physical examination and any 
tests that are deemed necessary, the 
examiner must address the following 
question:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that any right hip 
disability that is currently present 
began during service or is linked to 
some incident of active duty?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the clinician finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  Following any additional development 
that may be indicated, the RO must 
adjudicate the veteran's claim for 
service connection for a right hip 
disability on the basis of all the 
evidence on file (de novo).  

If the benefit sought on appeal remains denied, the veteran 
and his representative must be provided with a supplemental 
statement of the case, which must contain notice of all 
relevant actions taken on the claims for benefits.  An 
appropriate period of time should then be allowed for a 
response, before the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


